Exhibit 10.2

 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This Second Amendment to License Agreement (the “Amendment”) is effective and
entered into as of May 15, 2008 by and between GE Healthcare AS, a Norwegian
corporation (“GEHC”), and Acusphere Inc., a Delaware corporation (“ACUS”) (GEHC
and ACUS collectively are the “Parties”).

 

WHEREAS, the Parties are parties to that certain License Agreement dated as of
June 1, 2006, as amended pursuant to a First Amendment to License Agreement
dated May 11, 2007 (as so amended, the “Agreement”) pursuant to which ACUS has
licensed, on a non-exclusive basis, certain of GEHC’s patents relating to the
compositions, methods of preparing, and methods of use of ultrasound contrast
agents; and

 

WHEREAS, the Parties desire to amend the license fees and payment provisions
under Section 4.1 of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants,
acknowledgements and representations contained in this Amendment, the Parties
hereby agree as follows:

 

ARTICLE I.  DEFINITIONS

 

1.1           Definitions. All capitalized terms used and not defined herein
shall have the meanings ascribed to them under the Agreement.

 

ARTICLE II.  AMENDMENT TO LICENSE FEES AND PAYMENT

 


2.1           AMENDMENT.  SECTION 4.1 OF THE AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


4.1.          IN CONSIDERATION OF THE LICENSES AND RELEASE GRANTED IN SECTION 3,
ACUS SHALL MAKE THE FOLLOWING PAYMENTS TO GEHC:


 


4.1.1.       AN UPFRONT LICENSE FEE OF $12,000,000 PAID AS FOLLOWS:


 


A)     $5,000,000 ON OR BEFORE JUNE 6, 2006.


 


B)    $1,500,000 ON JUNE 1, 2007.


 


C)     $5,500,000 DUE ON JUNE 1, 2007 AND PAYABLE IN TWO (2) INSTALLMENTS
COMMENCING ON JUNE 1, 2008, SUBJECT ONLY TO PARAGRAPH 4.1.1(D) BELOW. THE FIRST
INSTALLMENT OF $916,666.66 IS DUE AND PAYABLE ON JUNE 1, 2008AND THE REMAINING
INSTALLMENT IS DUE AND PAYABLE ON OCTOBER 1, 2009 IN AN AMOUNT CONSISTING OF
(I) THE AMOUNT OF $4,583,333.34 IN PRINCIPAL PLUS (II) INTEREST ACCRUING ON SUCH
PRINCIPAL AMOUNT FROM JULY 1, 2008 AT THE RATE OF 6% PER ANNUM UNTIL PAID IN
FULL, SUBJECT ONLY TO PARAGRAPH 4.1.1(D) BELOW.  FOR THE AVOIDANCE OF


 

--------------------------------------------------------------------------------



 


DOUBT, ACUSPHERE SHALL IN NO WAY BE CONSIDERED TO BE IN DEFAULT OF THIS
AGREEMENT FOR FAILURE TO PAY THE ENTIRE $5,500,000 ON OR BEFORE JUNE 1, 2007.


 


D)    UPON RECEIPT OF REGULATORY APPROVAL BY THE U.S. FOOD AND DRUG
ADMINISTRATION TO MARKET AI-700 IN THE UNITED STATES, OR THE APPROVAL OF A
MARKETING AUTHORIZATION APPLICATION TO MARKET AI-700 IN EUROPE, PRIOR TO
SEPTEMBER 1, 2010, ANY THEN REMAINING BALANCE OF THE $4,583,333.34 (PLUS
INTEREST ACCRUED TO SUCH DATE) PAYABLE UNDER PARAGRAPH 4.1.1(C) ABOVE SHALL BE
IMMEDIATELY DUE AND PAYABLE IN FULL.


 


E)     ALL FEES UNDER THIS SECTION 4.1.1 ARE NON-CONTINGENT AND NON-RETURNABLE. 
ALL SUCH AMOUNTS MAY BE PRE-PAID AT ANY TIME WITHOUT PENALTY.


 


ARTICLE III. MISCELLANEOUS


 


3.1           EFFECT ON AGREEMENT.  THIS AMENDMENT AMENDS THE AGREEMENT.  THE
AGREEMENT REMAINS IN FULL FORCE AND EFFECT AND REMAINS UNCHANGED EXCEPT AS
EXPRESSLY AMENDED HEREBY.  IF THERE IS ANY INCONSISTENCY BETWEEN THE TERMS OF
THIS AMENDMENT AND THE TERMS OF THE AGREEMENT, THE TERMS OF THIS AMENDMENT SHALL
CONTROL.


 


3.2           ENTIRE AGREEMENT.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
SETS FORTH ALL THE LICENSES, COVENANTS, PROMISES, AGREEMENTS, WARRANTIES,
REPRESENTATIONS, CONDITIONS, AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF.  THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
INCLUDING, WITHOUT LIMITATION, THE EXHIBITS ATTACHED THERETO, IS INTENDED TO
DEFINE THE FULL EXTENT OF THE LEGALLY ENFORCEABLE UNDERTAKINGS OF THE PARTIES
HERETO.


 

IN WITNESS WHEREOF, the undersigned Parties have duly executed and delivered
this Amendment as of the date first written above.

 

GE Healthcare AS.

Acusphere, Inc.

 

 

By:

/s/ John Chiminski

 

By:

/s/ Sherri C. Oberg

Name:

John Chiminski

 

Name:

Sherri C. Oberg

Title:

Chief Executive Officer

 

Title:

President and Chief Executive Officer

Date:

May 15, 2008

 

Date:

May 15, 2008

 

2

--------------------------------------------------------------------------------